            Case 2:19-cv-00722-MJP Document 116 Filed 10/21/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10         KENNETH I DEANE,                               CASE NO. C19-722 MJP

11                               Plaintiff,               ORDER ON MOTIONS IN LIMINE
                                                          AND MOTION TO SEAL
12                v.

13         PACIFIC FINANCIAL GROUP INC,
           ET AL.,
14
                                 Defendants.
15

16

17         This matter comes before the Court on the following:

18            1. Defendants’ Motion in Limine Re: Future Damages (Dkt. No. 86);

19            2. Defendants’ Motions in Limine (Dkt. No. 97);

20            3. Defendants’ Motion in Limine Filed Under Seal (Dkt. No. 101);

21            4. Defendants’ Motion to Seal the Motion in Limine and Supporting Materials (Dkt.

22                No. 99);

23            5. Plaintiff’s Response to Defendants’ Motion in Limine Re: Future Damages (Dkt.

24                No. 95); and



     ORDER ON MOTIONS IN LIMINE AND MOTION TO SEAL - 1
              Case 2:19-cv-00722-MJP Document 116 Filed 10/21/20 Page 2 of 2




 1              6. Plaintiff’s Response to Defendants’ Motions in Limine and Motion in Limine

 2                  Filed Under Seal (Dkt. No. 105).

 3          Having reviewed the above filings and all supporting materials, and having held a pretrial

 4   conference with counsel for the Parties during which the above Motions were discussed, the

 5   Court rules as follows:

 6           1. The Court DENIES Defendants’ Motions in Limine Re: Future Damages (Dkt. No.

 7               86);

 8           2. The Court GRANTS in part and DENIES in part Defendants’ Motions in Limine

 9               (Dkt. Nos. 97), as follows:

10              a. The Court DENIES Defendants’ Motions in Limine 2, 3, 4, 8, and 9; and

11              b. The Court GRANTS Defendants’ Motions in Limine 1, 5, 6, and 7;

12           3. The Court GRANTS Defendants’ Motion in Limine Filed Under Seal (Dkt. No.

13               101)—no information or reference to a criminal conviction may be used at trial;

14           4. The Court finds good cause to keep the matters filed in Dkt. Nos. 101 and 102 under

15               seal and GRANTS Defendants’ Motion to Seal (Dkt. No. 99). See Kamakana v. City

16               of County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). The records in Dkt.

17               Nos. 101 and 102 shall remained sealed.

18          The clerk is ordered to provide copies of this order to all counsel.

19          Dated October 21, 2020.

20                                                         A
                                                           Marsha J. Pechman
21
                                                           United States District Judge
22

23

24


     ORDER ON MOTIONS IN LIMINE AND MOTION TO SEAL - 2
